IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs January 24, 2012

             WILLIAM L.A. CHURCH v. STATE OF TENNESSEE

             Direct Appeal from the Criminal Court for Hamilton County
                       No. 280804     Rebecca J. Stern, Judge




                 No. E2011-01650-CCA-R3-CO - Filed March 27, 2012


The petitioner, William L.A. Church, challenges the trial court’s denial of his petitions for
writ of error coram nobis relief from his convictions for passing a forged check and
aggravated assault, alleging that newly discovered evidence warrants relief. Upon review,
we conclude that the petitioner failed to allege any “newly discovered evidence” and affirm
the judgments of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which R OBERT W.
W EDEMEYER and J EFFREY S. B IVINS, JJ., joined.

William L.A. Church, Helena, Oklahoma, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; and William H. Cox, III, District Attorney General, for the appellee, State of
Tennessee.

                                         OPINION

                                  I. Factual Background

        In 1980, the petitioner pled guilty to passing a forged check; in 1981, he pled guilty
to four counts of aggravated assault. See Church v. State, 987 S.W.2d 855, 856 (Tenn. Crim.
App. 1998). The petitioner did not file a direct appeal of those convictions. See William
L.A. Church v. State, No. E2005-02037-CCA-R3-HC, 2006 WL 2277645, at *1 (Tenn. Crim.
App. at Knoxville, Aug. 9, 2006).
        Thereafter, the petitioner, much aggrieved by his convictions, repeatedly pursued
relief from his convictions. First, the petitioner filed “several, consolidated petitions for
post-conviction relief” which were denied, and the denial was affirmed on appeal. See
William L. Church v. State, No. 03C01-9207-CR-00242, 1993 WL 209554, at *1 (Tenn.
Crim. App. at Knoxville, June 15, 1993.

       Next, the petitioner filed another post-conviction petition, which was dismissed as
time-barred. See Church, 987 S.W.2d at 857. Simultaneously, the petitioner filed a petition
for a writ of habeas corpus, alleging that he “is not the person who pled guilty and was
convicted as shown in the guilty plea hearing transcripts and records previously provided to
him.” Id. at 858. Finding no merit to his claims, the habeas corpus court denied the petition.
On appeal, this court affirmed the dismissal of the post-conviction petition and the denial of
the habeas corpus petition. Id. at 857, 859.

       The petitioner then filed another petition for a writ of habeas corpus, seeking “to have
the cases reopened and an opportunity to present ‘newly discovered evidence’ that he was
not the ‘William L. Church’ against whom the judgments had been entered.” Church, No.
E2005-02037-CCA-R3-HC, 2006 WL 2277645, at *1. On appeal, this court affirmed the
habeas corpus court’s denial of the petition, stating that “the petitioner’s claim of mistaken
identity has been previously determined against him and do[es] not establish that the
convictions are void.” Id. at *2.

        Subsequently, the petitioner filed the motions that are the basis of the instant appeal,
namely an “Emergency Motion” and a “Motion to Order Documents for Newly Discovered
Evidence and Testing.” In the motions, the petitioner alleged that his fingerprints were taken
in August 2010 and that testing on his fingerprints “came back negative in part.” The
petitioner further alleged that his photographs in his high school yearbook and in various
news reports reflect that he was not the person who pled guilty to forgery and aggravated
assault. Instead, he maintained that the person or persons responsible were “terrorists and
Iranian nationalists who were informants in federal counterintelligence and infiltration
programs” who were implicating the petitioner by fraudulently using a social security number
that was issued to him in the course of his involvement “in federal counterintelligence and
infiltration programs.”

       The trial court treated the motions as petitions for a writ of error coram nobis and
noted that both motions concerned “the petitioner’s allegation of newly discovered evidence,
fingerprints and photographs, that he is not [the person who pled guilty to the aforementioned
charges].” The court noted that the petitioner had unsuccessfully litigated the same or similar
claims before. Further, the court noted that none of the evidence alleged by the petitioner
constituted newly discovered evidence, stating that the “fingerprints and photographs of the

                                              -2-
judgment defendant were continuously available in the record” and that the “fingerprints of
the petitioner were continuously available to him, and, by his own account, photographs of
him were so, too.” Accordingly, the court found that “the petitioner cannot establish
faultlessness in failing to present newly discovered but continuously available evidence
before now.” Therefore, the court dismissed the petitions. On appeal, the petitioner
challenges the trial court’s ruling.

                                          II. Analysis

       Tennessee Code Annotated section 40-26-105 provides:

               There is hereby made available to convicted defendants in
               criminal cases a proceeding in the nature of a writ of error
               coram nobis, to be governed by the same rules and procedure
               applicable to the writ of error coram nobis in civil cases, except
               insofar as inconsistent herewith. . . . Upon a showing by the
               defendant that the defendant was without fault in failing to
               present certain evidence at the proper time, a writ of error coram
               nobis will lie for subsequently or newly discovered evidence
               relating to matters which were litigated at the trial if the judge
               determines that such evidence may have resulted in a different
               judgment, had it been presented at the trial.

Generally, a decision whether to grant a writ of error coram nobis rests within the sound
discretion of the trial court. See State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App.
1995).

        Initially, we note that the petitioner’s petition for a writ of error coram nobis was filed
outside the one-year statute of limitation. Tenn. Code Ann. § 27-7-103. However, the State
did not raise the untimeliness of the petition as an affirmative defense nor did the trial court
deny the petition on this basis. See Harris v. State, 102 S.W.3d 587, 593 (Tenn. 2003)
(stating that “the State bears the burden of raising the bar of the statute of limitations as an
affirmative defense”). We will briefly address the petitioner’s concerns.

       The writ of error coram nobis, now codified in Tennessee Code Annotated section
40-26-105, is a post-conviction mechanism that has a long history in the common law and
the State of Tennessee. See, e.g., State v. Vasques, 221 S.W.3d 514, 524-26 (Tenn. 2007).
The writ “is an extraordinary procedural remedy . . . [that] fills only a slight gap into which
few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn. 1999). By its terms, the statute
is “confined” to cases in which errors exist outside the record and to matters that were not

                                                -3-
previously litigated. Tenn. Code Ann. § 40-26-105(b). Where the case involves a matter that
has been previously litigated, the writ will not lie unless the petitioner demonstrates that he
was without fault in failing to present the evidence and that the evidence “may have resulted
in a different judgment.” Id.

        In the instant case, the trial court correctly found that the petitioner’s claims of
mistaken identity have been previously raised and litigated. The court also correctly held that
the evidence alleged by the petitioner is not “newly discovered” in that the evidence was or
could have been available to the petitioner for a considerable amount of time. We conclude
that the trial court did not err in dismissing the petitions.

                                      III. Conclusion

      We conclude that the trial court correctly dismissed the petitions for a writ of error
coram nobis; therefore, the judgment of the trial court is affirmed.


                                                    ___________________________________
                                                    NORMA MCGEE OGLE, JUDGE




                                              -4-